Citation Nr: 1747684	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-23 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to non-service connected disability pension benefits.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from October 1998 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decisional letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In his July 2013 VA Form 9 substantive appeal, the Veteran requested a hearing before a member of the Board.  A hearing was scheduled in October 2016, but the notice of hearing was returned undeliverable and the Veteran failed to appear.  Another hearing was scheduled in January 2017 and a notice was sent using a different address which was discovered.  However, this notice was also returned undeliverable and the Veteran did not appear for the hearing.  Because the Veteran failed to keep VA apprised of his whereabouts, the Board deems that the request for a Board hearing at the RO is withdrawn.  VA's duty to assist in the development of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (in the normal course of events it was the burden of the veteran to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him).  Claimants have a responsibility to keep VA apprised of their whereabouts.  Id.; Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2016).


FINDING OF FACT

The Veteran did not have at least 90 days of active service during a Period of War and was not discharged from service due to a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected pension benefits have not been met. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  With regard to the claim decided herein, the VCAA does not apply.  As explained below, the claim must be denied as a matter of law because undisputed facts, when applied to the controlling law and regulations, render the appellant ineligible for the claimed benefit.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the questions are limited to statutory interpretation. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Legal Criteria, Facts, and Analysis

VA will pay a pension to each veteran of a Period of War who is permanently and totally disabled from non-service connected disability not the result of his own misconduct. 38 U.S.C.A. §§ 1502, 1521 (West 2014). 

In pertinent part, basic eligibility for non-service connected pension benefits initially requires that a veteran have active military, naval, or air service of one of the following: (1) 90 days or more during a period of war; (2) 90 consecutive days or more when such period began or ended during a period of war; (3) an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) any number of days (at least one) during a period of war when discharged or released from such wartime service by reason of disability adjudged service-connected without presumptive provisions, or at time of discharge, had a service-connected disability/disabilities, shown by official service records, which in medical judgment would have justified a discharge for disability. 38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3) (2016).

The Veteran's military personnel records reflect that he served on active duty from October 29, 1998 to December 2, 1998.  The entirety of the Veteran's service took place during a Period of War, specifically, the Persian Gulf War, which is considered to encompass the inclusive period beginning on August 2, 1980 and is ongoing.  See 38 U.S.C. 101(33) (West 2014).
However, from October 29, 1998 to December 2, 1998, the Veteran had only 34 days of active duty service during the Persian Gulf War, and did not serve in the active military, naval or air service for 90 days or more during one or more Periods of War or for 90 days or more beginning or ending during a period of war.  In order to meet the preliminary criteria for eligibility for non-service connected pension benefits, the Veteran would therefore need to have been discharged or released from wartime service by reason of disability adjudged service-connected without presumptive provisions, or at the time of discharge from wartime service, have had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  The Veteran has not been awarded service connection for any disability.  The Board notes the October 2011 rating decision denied reopening the Veteran's service connection claim for bilateral knee injury.   The Veteran did not appeal the denial.  There are no pending claims for service connection or denial of service connection for which a timely appeal has been initiated.  

Lastly, the Board acknowledges that the Veteran contends he was honorably discharged upon military physical training and injury.  However, according to the Veteran's military personnel records, his discharge was uncharacterized.  The reason for the separation stated "entry level performance and conduct", not an injury from training.  Therefore, his claim cannot be substantiated.

In conclusion, the Board finds that the Veteran does not have 90 days or more of active military, naval, or air service during one or more Periods of War, was not discharged from his period of active air service during the Persian Gulf War by reason of a disability "adjudged service-connected," and had no disabilities adjudged service-connected at the time of his separation from military service during the Persian Gulf War which could have medically justified discharge for disability.  Therefore, the provisions of 38 U.S.C.A. §§ 1521 and 38 C.F.R. §§ 3.2 and 3.3 preclude eligibility to non-service connected pension benefits, and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Eligibility for non-service connected pension benefits is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


